Case 0:20-cv-62215-RAR Document 30 Entered on FLSD Docket 03/22/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-62215-RAR

  CARLOS BRITO,

         Plaintiff,

  v.

  FLANIGAN’S ENTERPRISES, INC., et al.,

        Defendants.
  ___________________________/

         ORDER ON JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         THIS CAUSE comes before the Court on the parties’ Joint Stipulation for Dismissal with

  Prejudice [ECF No. 29] (“Stipulation”), filed on March 22, 2021. In the Stipulation, the parties

  request that the Court retain jurisdiction to enforce the parties’ settlement agreement. However,

  the parties have not filed a copy of their settlement agreement on the docket. The Court will not

  retain jurisdiction over a settlement agreement it has not fully seen or approved. Accordingly, it

  is hereby

         ORDERED AND ADJUDGED that on or before March 29, 2021, the parties shall file a

  renewed stipulation of dismissal that includes a copy of their settlement agreement on the public

  docket, or shall remove the request that the Court retain jurisdiction.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of March, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
